Exhibit 10.2

 

EXECUTION VERSION

 



AMENDMENT NO. 1 TO PURCHASE AGREEMENT

 

This Amendment No. 1 to Purchase Agreement (this “Amendment”) is dated as of
July 1, 2017 and is effective as of the Closing (as defined in the Purchase
Agreement described below) by and among Estenson logistics, llc, a Delaware
limited liability company (the “Company”), ESTENSON LOGISTICS, LLC, a Nevada
limited liability company (“Seller”), HUB GROUP TRUCKING, INC., a Delaware
corporation (“Purchaser”), TIMOTHY J. ESTENSON, an individual (“Mr. Estenson”),
TIMOTHY J. ESTENSON AND TRACI M. ESTENSON, TRUSTEES OF THE TIMOTHY J. ESTENSON
AND TRACI M. ESTENSON TRUST, dated February 25, 2003 (the “Estenson Trust”),
PAUL A. TRUMAN, an individual (“Mr. Truman”), THE PAUL A. AND KRISTEN TRUMAN
LIVING TRUST 2009, dated August 6, 2009 (the “Truman Trust” and together with
Mr. Estenson, Estenson Trust and Mr. Truman, the “Equityholders”) and Truline
Corporation, a Nevada corporation (“Truline”).

 

R E C I T A L S

 

WHEREAS, the Company, Seller, Purchaser, the Equityholders and Truline are
parties to that certain Purchase Agreement, dated as of May 25, 2017 (the
“Purchase Agreement”); and

 

WHEREAS, the Company, Seller, Purchaser, the Equityholders and Truline desire to
amend the Purchase Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.             Amendment of Section 1.2 of the Purchase Agreement. (a) The
following are added as defined terms in Section 1.2 of the Purchase Agreement,
which new defined terms shall be added in alphabetical order as they relate to
the other defined terms in Section 1.2 of the Purchase Agreement.

 

“Drug Plan” means the Estenson/Truline Self-Insured Employee Prescription Drug
Plan – Policy 9993088.

 

“HRA Balance” means the amount accrued as of the close of business on the day
immediately prior to the Closing Date for Transferred Employees under the HRA
Plan and included as a Current Liability in the Final Net Working Capital
Calculation.

 

“HRA Claim” means a claim with respect to a Transferred Employee that (i) was
incurred (within the meaning of Section 14.3(a)) prior to the Closing Date, (ii)
is payable under the HRA Plan, (iii) the Liability for which is retained by
Seller pursuant to Section 14.3, and (iv) is included as a Current Liability in
the Final Net Working Capital Calculation.

 

“HRA Offset” means an amount, if any, equal to the total HRA Claims paid by
Seller after the Closing Date; provided, however, that in no event shall the HRA
Offset exceed the HRA Balance.

 



 
 

 

“HRA Plan” means the Truline Corporation Choice Fund Open Access Plus HRA Plan.

 

“Payroll Deposit Account” means Seller’s payroll bank account.

 

“TruScripts Rebates” shall mean all cash amounts received from TruScripts
pursuant to the Drug Plan for rebates under the Drug Plan for all periods
covered by the 2016-2017 policy year of the Drug Plan ending on or before the
Closing Date relating to claims under the Drug Plan incurred prior to the
Closing Date.

 

(b)          The definition of Current Liabilities in Section 1.2 of the
Purchase Agreement is hereby amended by adding the following to the end thereof:
“; provided further, that the HRA Balance will constitute a Current Liability”

 

(c)          The definition of “Retained Liabilities” in Section 1.2 of the
Purchase Agreement is hereby amended by adding the Liabilities described in
Schedule A attached hereto to the end of such definition.

 

(d)          The definition of “Target Net Working Capital” in Section 1.2 of
the Purchase Agreement is hereby amended and restated in its entirety to read as
follows:

 

““Target Net Working Capital” means $17,224,000.”

 

2.             Amendment of Schedule 2.1 of the Purchase Agreement. Schedule 2.1
of the Purchase Agreement is hereby amended by adding the assets identified on
Schedule B attached hereto to the end of such Schedule.

 

3.             Amendment of Section 2.2(a)(i) of the Purchase Agreement. Section
2.2(a)(i) of the Purchase Agreement is hereby amended and restated in its
entirety to read:

 

“(i) Two Hundred Sixty Seven Million Dollars ($267,000,000) minus the Maximum
Aggregate Earnout Payments (i.e., $6,000,000) (the “Base Purchase Price”);”

 

4.             Amendment of Section 2.4 of the Purchase Agreement. The lead-in
clause of Section 2.4 of the Purchase Agreement is hereby amended and restated
in its entirety to read:

 

“At the Closing, unless the Closing Date is not a Business Day in which case
payment under this Section 2.4 shall occur on the next Business Day following
the Closing Date, Purchaser shall pay an amount equal to the Estimated Closing
Cash Purchase Price as follows:”

 

5.             Amendment of Section 3.3(a) of the Purchase Agreement. Section
3.3(a) of the Purchase Agreement is amended and restated in its entirety to
read:

 

“The payments to be delivered by Purchaser pursuant to Section 2.4 (unless the
Closing Date is not a Business Day, in which case the payments pursuant to
Section 2.4 shall be delivered by Purchaser on the next Business Day following
the Closing Date);”

 



 - 2 - 

 

 

6.             New Section 2.12 of the Purchase Agreement. A new Section 2.12 is
hereby added to the Purchase Agreement as follows:

 

“2.12 Miscellaneous Adjustments. On or before the Closing Date, Seller shall
have deposited or maintained in the Payroll Deposit Account sufficient funds in
an amount equal to (a) the estimated payroll expenses for the Transferred
Employees for any period ended prior to the Closing but not due to be paid until
July 3, 2017, together with the estimated amount of bonuses due Transferred
Employees for the second quarter of 2017, including in each case, the amount of
any and all payroll taxes relating to the foregoing amounts for which Seller
would otherwise be responsible if such amounts were paid by Seller to the
Transferred Employees plus (b) the estimated payroll expenses for the
Transferred Employees for the period beginning after the Closing and due to be
paid on July 10, 2017, including the amount of any and all payroll taxes
relating to the foregoing amounts (“Post-Closing Payroll Amount”). On behalf of
the Company, Seller shall pay from the Payroll Deposit Account the payroll
expense (inclusive of taxes, benefit payments, and all other customary expenses
historically paid from said Payroll Deposit Account) for the Transferred
Employees for the payroll payable on July 3, 2017 and July 10, 2017 (inclusive
of bonuses accrued as of June 30, 2017). Purchaser shall cause the Company to
reimburse Seller for the Post-Closing Payroll Amount paid to Transferred
Employees from the Payroll Deposit Account on or before August 1, 2017. In the
event that a jurisdiction has not yet activated the Company’s payroll account,
Seller, on behalf of the Company, shall pay from the Payroll Deposit Account the
payroll expense (inclusive of taxes, benefit payments, and all other customary
expenses historically paid from said Payroll Deposit Account) for the
Transferred Employees for the payroll periods after July 10, 2017 for any such
jurisdiction until the Company’s account is activated, and the Company shall
fund or promptly reimburse Seller for any such amount. The Company shall pay to
Seller within ten (10) days of receipt any TruScripts Rebates actually received
by the Company.”

 

7.             Amendment of Section 14.3(a) of the Purchase Agreement. A
following is hereby added as a new sentence at the end of Section 14.3(a) of the
Purchase Agreement.

 

“Seller shall be credited with the applicable HRA Offset.”

 

8.             Amendment of Section 14.5 of the Purchase Agreement. Section 14.5
of the Purchase Agreement is amended and restated in its entirety to read:

 

“Treatment of Collective Bargaining Agreements and Related Employees.
Notwithstanding anything contained herein to the contrary, at the Closing, the
Company shall not assume any of the collective bargaining agreements of Seller
set forth on Schedule 14.5, and all such collective bargaining agreements shall
be Retained Assets and any and all Liabilities arising out of or relating to
such collective bargaining agreements shall be Retained Liabilities (including
any Liability arising out of or relating to any pension plan with respect
thereto). Notwithstanding anything contained herein to the contrary, all of the
employees of Seller covered by such collective bargaining agreements and the
other employees of Seller set forth on Schedule C hereto shall be retained by
Seller and shall not constitute Transferred Employees and any and all
Liabilities arising out of or relating to such employees, including any and all
Liabilities arising under or in connection with the Multiemployer Plan, shall be
Retained Liabilities.”

 



 - 3 - 

 

 

9.             Amendment of Section 14.6 of the Purchase Agreement. Section 14.6
of the Purchase Agreement is hereby deleted in its entirety.

 

10.           Amendment of Section 15.5(a) of the Purchase Agreement. Section
15.5(a) of the Purchase Agreement is hereby amended by adding the following to
the end thereof:

 

“Notwithstanding anything herein to the contrary, Seller shall be permitted to
continue to perform its obligations under Contracts that constitute Retained
Assets, as such Contracts are in effect as of the Closing or are subsequently
amended with the prior written consent of Purchaser.”

 

11.           Required Consents. The undersigned acknowledge and agree that as
of the Closing Purchaser has not received evidence reasonably satisfactory to it
of certain of the required consents listed in Schedule 9.5 of the Purchase
Agreement, which consents are listed in Schedule D delivered by Seller to
Purchaser concurrently herewith, and therefore the closing condition set forth
in Section 9.5 of the Purchase Agreement for the benefit of the Purchaser has
not been satisfied. Notwithstanding the failure of such condition to be
satisfied, Purchaser agrees to proceed with the Closing, provided that, from and
after the Closing, (a) Seller shall indemnify the Purchaser Indemnitees from and
against any and all Adverse Consequences incurred or suffered by the Purchaser
Indemnitees to the extent arising or resulting from Seller’s failure to obtain
any such required consents and (b) the Contracts for which such consents have
not been obtained as of the Closing shall be governed by Section 15.2 of the
Purchase Agreement.

 

12.           Amendment of Exhibit A of the Purchase Agreement. Exhibit A of the
Purchase Agreement is hereby amended and restated in its entirety as set forth
on Schedule E attached hereto.

 

13.           Miscellaneous.

 

(a)           From and after the date hereof, each reference in the Purchase
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, shall mean and be a reference to the Purchase Agreement as amended
hereby.

 

(b)           Except as specifically set forth above, the Purchase Agreement
shall remain unaltered and in full force and effect and the respective terms,
conditions or covenants thereof are hereby in all respects ratified and
confirmed.

 



 - 4 - 

 

 

(c)          This Amendment may be executed simultaneously in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Amendment.

 

(d)          This Amendment shall be governed by and construed and enforced in
accordance with the internal Laws of the State of Delaware without reference to
its choice of law rules.

 

[signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 - 5 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and deliver this Amendment
on the date first written above.

 



PURCHASER: HUB GROUP TRUCKING, INC.             By:  /s/ Douglas G. Beck    
Name: Douglas G. Beck     Title: Secretary                   SELLER: ESTENSON
LOGISTICS, LLC, a Nevada limited liability company           By: /s/ Timothy J.
Estenson     Name Timothy J. Estenson     Title: CEO                   COMPANY:
ESTENSON LOGISTICS, LLC, a Delaware limited liability company           By: /s/
Timothy J. Estenson     Name: Timothy J. Estenson     Title: Manager            
      EQUITYHOLDERS: /s/ Timothy J. Estenson     TIMOTHY J. ESTENSON  



 



 
 

 



  THE Timothy J. Estenson and Traci M. Estenson Trust, dated February 25, 2003  
    /s/ Timothy J. Estenson     timothy J. estenson, Trustee                    
/s/ Traci M. Estenson     traci m. estenson, Trustee                 /s/ Paul A.
Truman     PAUL A. TRUMAN                   The Paul A. and Kristen Truman
Living Trust 2009,  Dated August 6, 2009           By: /s/ Paul A. Truman      
PAUL A. TRUMAN, Trustee             By: /s/ Kristen M. Truman       KRISTEN
TRUMAN, Trustee          

 

TRULINE: TRULINE CORPORATION, a Nevada corporation             By: /s/ Paul A.
Truman     Name: Paul A. Truman     Title: President  



 

 

 



Signature Page to Amendment No. 1 to Purchase Agreement





 





 